Citation Nr: 0929364	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from December 1971 to 
December 1973.  Among other awards and commendations, the 
Veteran received the Combat Action Ribbon for his service in 
Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2006 rating decision in which the RO 
continued a 50 percent rating for service-connected PTSD.  
The Veteran filed a notice of disagreement (NOD) in December 
2006, and the RO issued a statement of the case (SOC) in 
February 2007.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2007.

The issue of entitlement to TDIU is the subject of a remand 
section of this decision. See Roberson v. Principi, 251 F.3d 
1378, 1384 (2001).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's PTSD symptoms have primarily included 
depression, anxiety, panic attacks, insomnia, nightmares, 
irritability, angry outbursts, intrusive memories, 
hyperarousal, avoidance tendencies, difficulty concentrating, 
difficulty in adapting to stressful circumstances, and 
difficulty maintaining effective relationships; these 
symptoms are indicative of occupational and social impairment 
with deficiencies in most areas.






CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for a 70 percent, but no higher, rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, 
Diagnostic Code 9411 (2006-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim:  (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2006 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for a higher 
disability rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The notice letter provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman, and specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claim on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The November 2006 RO 
rating decision reflects the RO's initial adjudication of the 
claim after issuance of the April 2006 letter.  

Subsequently, the February 2007 SOC provided notice as to the 
criteria used to evaluate the Veteran's service-connected 
PTSD.  An August 2008 letter also provided the Veteran with 
the criteria and information pertaining to the assignment of 
disability ratings, consistent with Vazquez-Flores.  After 
issuance of the August 2008 letter, and opportunity for the 
Veteran to respond, the November 2008 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's VA treatment records dated through February 2007, 
and the report of a May 2006 VA examination.  Also of record 
and considered in connection with the appeal are the various 
written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

The Veteran filed a claim for an increased rating for PTSD in 
January 2006.

A January 2006 VA treatment record reflects that the Veteran 
said he was doing "okay."  He reflected on the impact of 
his anger on his life, broken relationships, and estranged 
situations with his children.  He also reflected on how his 
work was affected throughout his life due to his inability to 
concentrate and focus.  The VA social worker discussed 
possible in-patient treatment with him, noting that the 
Veteran struggled to keep himself financially afloat and was 
unable to work with others.  A Global Assessment of 
Functioning (GAF) score of 45 was assigned.

In February 2006, on VA mental status examination, the 
Veteran was well-groomed and cooperative.  Motor activity was 
calm; affect was appropriate; mood was normal; speech was 
normal; thought process was intact; no delusions were 
present; and no suicidal or homicidal ideation was present.  
The Veteran was attempting to cutback on his cannabis use and 
was considering possible in-patient treatment.  In March 
2006, he returned with no significant new complaints.  He 
said he continued to struggle with insomnia, nightmares, 
anger and aggression towards others (including his family), 
hypervigilance, anxiety, and general irritation.  He said he 
had difficulty working as a self-employed painter because of 
anger towards perceived criticism.  The GAF score assigned 
was 49.  

The report of the May 2006 VA PTSD examination reflects that 
the Veteran was living in close proximity to his wife and 
granddaughter with whom he said he had positive 
relationships.  He had contact with his daughter, which 
created a lot of stress, but had minimal contact with his 
other two children.  He said he had a couple of friends with 
whom he enjoyed outdoor activities, but he did not like being 
among large groups of people.  He said he was self-employed 
as a sign-maker, but that the work was seasonal and not 
profitable.  During the winter, he said he lived off his 
credit cards.  He said he had recently accepted a job 
teaching drumming at his granddaughter's school, but planned 
to quit after the school year because he felt faculty members 
were critical of him.  He was distressed by his inability to 
maintain employment and reported feeling pessimistic about 
the future.  

On mental status examination, the Veteran was casually 
dressed and well-groomed.  His mood was anxious and agitated.  
Motor activity was unremarkable.  His affect was generally 
appropriate to content and ranged from bland to angry, 
frustrated, and tearful.  He denied suicidal ideation, 
although passing thoughts of suicide were acknowledged.  
Speech was logical and coherent with normal fluency, rate and 
volume.  There was no gross evidence of concentration 
problems, although the Veteran reported such problems in his 
daily affairs.  He denied auditory or visual hallucinations.  
He believed people wanted to see him fail, but frank paranoia 
was not confirmed.  He said Quetiapine decreased his anger 
and improved sleep, but he still felt ready to "explode" in 
certain situations.  He said small things often triggered a 
fit of rage and afterwards he felt remorseful.  

Despite areas of improvement, the VA examiner stated that the 
Veteran had increased rumination about what people have said 
or done to him and a greater frequency of anxiety and panic 
attacks.  He remained pessimistic about the future and had 
easy startle response.  During the interview, he became 
flushed and tearful and said he was extremely tired of the 
memories and the ongoing struggles he experiences in day-to-
day living.  He denied suicidal intent and was able to assure 
the examiner of his safety.  The examiner diagnosed severe 
PTSD and opined that the Veteran continued to have "extreme 
difficulties in occupational and social functioning."  The 
examiner also described "serious impairment in interpersonal 
and occupational functioning."  A GAF score of 50 was 
assigned.

A July 2006 VA treatment record reflects that on mental 
status examination, the Veteran was cooperative.  Motor 
activity was agitated; affect was appropriate; mood was 
anxious; speech was normal; thought process was intact; no 
hallucinations, delusions, or suicidal ideation was present.  
He was fully oriented and memory was intact.  A GAF score of 
50 was assigned. 

An October 2006 VA treatment record reflects that the Veteran 
had no new complaints.  He said he continued to struggle with 
the dynamics of his marriage and issues with his 
granddaughter.  On mental status examination, he was oriented 
to person, place, and time.  He denied suicidal or homicidal 
ideation.  He continued to express significant anger at 
family members and customers.  His speech was normal.  His 
mood was depressed with congruent effect.  The GAF score 
assigned was 50.

The report of a January 2007 VA treatment record reflects 
that the Veteran displayed increased anxiety and anger.  On 
mental status examination, he was cooperative.  Speech was 
pressured with elevated voice; his mood was depressed; no 
formal thought disorder was present.  He denied 
hallucinations or delusions.  He also denied suicidal and 
homicidal ideation.  His abstract thinking was fair.  He was 
alert and oriented.  A GAF score of 49 was assigned.

III.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

During the time period relevant to his appeal, a 50 percent 
rating has been assigned for the Veteran's PTSD pursuant to 
Diagnostic Code 9411.  However, the actual criteria for 
evaluating psychiatric impairment other than eating disorders 
are set forth in a General Rating Formula.  See 38 C.F.R. § 
4.130 (2006-2008).

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. §§ 4.125-4.130 (2006-2008).

Symptoms noted in the current rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the appellant's PTSD, the Board has also 
considered the GAF scores assigned, and the definition of 
those scores.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the Veteran's PTSD more nearly approximates the criteria 
for a  70 percent rating.  See 38 C.F.R. § 4.7 (2008).  
Collectively, the aforementioned medical evidence reflects 
that the Veteran's PTSD has been manifested by depression, 
anxiety, panic attacks, insomnia, nightmares, irritability, 
angry outbursts, intrusive memories, hyperarousal, avoidance 
tendencies, difficulty concentrating, and difficulty in 
adapting to stressful circumstances, and difficulty 
maintaining effective relationships.  

The Board also points that the assigned GAF scores are 
largely consistent with the assignment of a 70 percent 
disability rating.  The Veteran was assigned a GAF score of 
45 in January 2006; a score of 49 in February 2006; a score 
of 50 in May 2006, July 2006, and October 2006; and a score 
of 49 in January 2007. According to DSM-IV, GAF scores 
ranging from 41 to 50 are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  In this regard, a January 2006 VA social 
worker stated that the Veteran was unable to work with others 
and the May 2006 VA examiner described the Veteran's symptoms 
as chronic and severe with serious impairment in 
interpersonal and occupational functioning.  

The Board reiterates, as noted above, that, while important, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which provide the primary basis for the rating 
assigned).   See 38 C.F.R. § 4.126(a).  In this case, the 
extent and severity of the Veteran's actual PTSD symptoms 
reported and/or shown are suggestive of occupational and 
social impairment with deficiencies in most areas, such as 
work, family relationships, judgment, thinking or mood; the 
level of impairment contemplated in the next higher, 70 
percent, rating for psychiatric disabilities.

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the 
maximum, 100 percent rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the Veteran's PTSD. Evidence of record 
does not indicate that the Veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Indeed, as 
noted throughout the record, the Veteran has maintained 
relationships with his wife, granddaughter, and friends.  
Therefore, he is shown to be able to be around other people, 
even if to a limited degree.  In addition, the Veteran has 
not been found to have any memory loss for names of close 
relatives, his own occupation, or his own name.  Lastly, the 
Veteran is able to perform activities of daily living.  He 
has been working seasonally as a self-employed sign-maker.  
As such, the psychiatric symptoms shown do not support the 
assignment of the maximum, 100 percent, rating.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
under consideration here, the Veteran's PTSD reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the February 2007 
SOC).  This disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating, to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
noted above, the criteria for invoking the procedures set 
forth in 
38 C.F.R. § 3.321(b)(1) for the periods in question are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for 70 percent rating have been met.




ORDER

A 70 percent rating for PTSD is granted, subject to the legal 
authority governing the payment of VA compensation benefits.  


REMAND

The board finds that additional development is necessary 
prior to a final decision on the issue of entitlement to 
TDIU. Accordingly, the case is REMANDED for the following 
action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for TDIU.  The RO should explain 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2008).  All 
records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility. The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the 
psychiatrist designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions (to specifically include the 
Veteran's description of his PTSD 
symptoms).  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD, and 
an explanation of what the score means. 
The effect the service-connected 
disability has on the Veteran's ability 
to obtain and retain gainful employment 
should be discussed.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following the Director's decision and 
action, send the Veteran and his 
representative an SSOC.  If the Director 
denies the benefit sought, send the 
Veteran and his representative an SSOC, 
give them an opportunity to respond, then 
return the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


